Exhibit 10.1 

 

Debt Settlement and Mutual Release Agreement

 

Dated as of June 29, 2018

 

This Debt Settlement and Mutual Release Agreement (the “Agreement”) is entered
into as of the date first set forth above (the “Effective Date”), by and between
(i) Mullan Agritech Inc., a Nevada companny (the “Company”) and (ii) Lirong Wang
(“Mr. Wang”). Each of the Company and Mr. Wang may be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Mr. Wang is the Chief Executive Officer, Chief Financial Officer and
sole director of the Company;

 

WHEREAS, Mr. Wang previously provided advances to finance the Company’s working
capital requirements, which as of the Effective Date amounted to RMB 17,085,900
(approximately US$2,581,459 based on the exchange rate of 6.6187 on June 29,
2018) (the “Debt”);

 

WHEREAS, the Parties now wish to settle the debt subject to the terms and
conditions as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:

 

1.Cancellation and Release of Debt. Effective as of the Effective Date, the
Parties acknowledge and agree that the Debt is hereby cancelled in all respects
and shall be of no further force or effect and, to the extent payable, shall be
deemed paid in full. Mr. Wang represents and warrants that the Debt represents
the total amount due or possibly due to Mr. Wang by the Company and there are no
other loans or amounts due to Mr. Wang by the Company.

 

2.Issuance of Shares. Effective as of the Effective Date, the Company agrees to
issue 1,708,590 shares of common stock at RMB 10 (approximately US$1.51) per
share (the “Shares”) to Mr. Wang. The Shares shall be issued to Mr. Wang not
later than 20 business days after the Effective Date. The Shares were issued in
an “off-shore” transaction exempt from the registration requirements of the
Securities Act under Rule 903 of Regulation S of the US Securities Act of 1933,
as amended (the “Securities Act”). Mr. Wang is not a “US Person” (as defined in
Rule 902 of Regulation S), the Company did not employ any “directed selling
efforts” in connection with the acquisition, and each of the certificates
representing the shares issued to the Investors shall be endorsed with the
following restrictive legends consistent with the exemption provided by
Regulation S:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 

 

 

 

3.Release of Claims.

 

(a)Effective as of the Effective Date, the Company, for itself and its
Affiliates (as hereinafter defined), and each of their respective predecessors,
successors, assigns, heirs, representatives, and agents and for all related
parties, and all persons acting by, through, under or in concert with any of
them in both their official and personal capacities (collectively, the “Company
Parties”) hereby irrevocably, unconditionally and forever release, discharge and
remise Mr. Wang and his Affiliates (whether an Affiliate as of the Effective
Date or later), and their respective predecessors, successors, assigns, heirs,
representatives, and agents and for all related parties and all persons acting
by, through, under or in concert with any of them in both their official and
personal capacities (collectively, the “Wang Parties”), from all claims of any
type and all manner of action and actions, cause and causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims and demands whatsoever, in
law or in equity, known or unknown, that any Company Party may have now or may
have in the future, against any of the Wang Parties to the extent that those
claims arose, may have arisen, or are based on events which occurred at any
point in the past up to and including the Effective Date, other than any claims
arising pursuant to this Agreement (collectively, the “Company Released
Claims”). The Company represents and warrants that no Company Released Claim
released herein has been assigned, expressly, impliedly, or by operation of law,
and that all Company Released Claims released herein are owned by the Company,
which has the respective sole authority to release them. The Company agrees that
it shall forever refrain and forebear from commencing, instituting or
prosecuting any lawsuit action or proceeding, judicial, administrative or
otherwise collect or enforce any Company Released Claim which is released and
discharged herein. For purposes hereof, an “Affiliate” of a Party shall be any
Party that controls, is controlled by, or is under common control with, the
subject Party.

 

(b)Effective as of the Effective Date, Mr. Wang, for himself and the other Wang
Parties, hereby irrevocably, unconditionally and forever releases, discharges
and remises each Company Party, from all claims of any type and all manner of
action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, known or
unknown, that any Wang Party may have now or may have in the future, against any
of the Company Parties to the extent that those claims arose, may have arisen,
or are based on events which occurred at any point in the past up to and
including the Effective Date, other than any claims arising pursuant to this
Agreement (collectively, the “Wang Released Claims”). Mr. Wang represents and
warrants that no Wang Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all Wang Released Claims
released herein are owned by Mr. Wang, who has the sole authority to release
them. Mr. Wang agrees that he shall forever refrain and forebear from
commencing, instituting or prosecuting any lawsuit action or proceeding,
judicial, administrative or otherwise collect or enforce any Wang Released Claim
which is released and discharged herein.

 

 2 

 

 

4.Covenant Not to File a Claim and Indemnification.

 

(a)Each of the Company Parties agrees not to file for themselves or on behalf of
any other parties, any claim, charge, complaint, action, or cause of action
against any Wang Party related to the Company Released Claims, and further
agrees to indemnify and save harmless such Wang Parties from and against any and
all losses, including, without limitation, the cost of defense and legal fees,
occurring as a result of any claims, charges, complaints, actions, or causes of
action made or brought by any such Company Party against any Wang Party in
violation of the terms and conditions of this Agreement. In the event that any
Company Party brings a suit against any Wang Party in violation of this
covenant, the Company agrees to pay any and all costs of the Wang Parties,
including attorneys’ fees, incurred by such Wang Parties in challenging such
action. Any Wang Party is an intended third-party beneficiary of this Agreement.

 

(b)Each of the Wang Parties agrees not to file for themselves or on behalf of
any other parties, any claim, charge, complaint, action, or cause of action
against any Company Party related to the Wang Released Claims, and further
agrees to indemnify and save harmless such Company Parties from and against any
and all losses, including, without limitation, the cost of defense and legal
fees, occurring as a result of any claims, charges, complaints, actions, or
causes of action made or brought by any such Wang Party against any Company
Party in violation of the terms and conditions of this Agreement. In the event
that any Wang Party brings a suit against any Company Party in violation of this
covenant, Mr. Wang agrees to pay any and all costs of the Company Parties,
including attorneys’ fees, incurred by such Company Parties in challenging such
action. Any Company Party is an intended third-party beneficiary of this
Agreement.

 

5.Affirmations.

 

(a)Each Company Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any Wang Party
in any forum or form and should any such charge or action be filed by any
Company Party or by any other person or entity on any Company Party’s behalf
involving matters covered by Section 2(a), the Company agrees to promptly give
the agency or court having jurisdiction a copy of this Agreement and inform them
that any such claims any such Company Party might otherwise have had are now
settled.

 

(b)Each Wang Party affirms that it has not filed, caused to be filed, or
presently is a party to any claim, complaint, or action against any Company
Party in any forum or form and should any such charge or action be filed by any
Wang Party or by any other person or entity on any Wang Party’s behalf involving
matters covered by Section 2(b), Mr. Wang agrees to promptly give the agency or
court having jurisdiction a copy of this Agreement and inform them that any such
claims any such Wang Party might otherwise have had are now settled.

 

(c)This is a compromise and settlement of potential or actual disputed claims
and is made solely for the purpose of avoiding the uncertainty, expense, and
inconvenience of future litigation. Neither this Agreement nor the furnishing of
any consideration concurrently with the execution hereof shall be deemed or
construed at any time or for any purpose as an admission by any Party of any
liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 

6.Additional Agreements. This Agreement shall be effective upon its execution by
each of the Parties hereto. Each of the Parties hereto shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby. No Party shall,
and each Party shall cause their respective Affiliates not to, in each case,
whether directly or indirectly, for itself or through or on behalf of any other
Party not to, make any disparaging comments (or induce or encourage others to
make disparaging comments) about any other Party or its officers, directors,
shareholders, employees and agents, or their respective operations, financial
condition, prospects, products or services.

 

 3 

 

 

7.Representations and Warranties.

 

(a)Mr. Wang represents and warrants to the Company as follows:

 

(i)Mr. Wang has all requisite authority and power to execute and deliver this
Agreement and the other documents referenced herein to which he is or will be a
party and to perform his obligations hereunder and thereunder. The execution and
delivery of this Agreement, as well as the consummation of the transactions
contemplated hereby, has been duly and validly authorized by all necessary
action on the part of Mr. Wang and no other action or proceedings on the part of
Mr. Wang are or will be necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby on the
part of Mr. Wang.

 

(ii)This Agreement has been duly executed and delivered by Mr. Wang and,
assuming that this Agreement constitutes the legal, valid and binding obligation
of the Company, constitutes the legal, valid, and binding obligation of Mr.
Wang, enforceable against Mr. Wang in accordance with its terms except to the
extent that the enforceability thereof may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and (b) general principles of equity (the “Enforceability
Exceptions”).

 

(iii)Neither the execution and delivery of this Agreement nor the consummation
and performance of any of the transactions contemplated hereby by Mr. Wang will
violate in any material respect any existing applicable law, rule, regulation,
judgment, order or decree of any governmental authority having jurisdiction over
Mr. Wang, provided, however, that no representation or warranty is made in this
subsection with respect to matters that would not, individually or in the
aggregate, reasonably be expected to materially delay or materially impair Mr.
Wang’s ability to consummate transactions contemplated hereby.

 

(b)The Company represents and warrants to Mr. Wang as follows:

 

(i)The Company has all requisite corporate authority and power to execute and
deliver this Agreement and the other documents referenced herein to which either
of them are or will be a party and to perform their respective obligations
hereunder and thereunder. No other action or proceedings on the part of the
Company are or will be necessary to authorize the execution, delivery and
performance of this Agreement or the transactions contemplated hereby on the
part of the Company.

 

(ii)This Agreement has been duly executed and delivered by the Company and,
assuming that this Agreement constitutes the legal, valid and binding obligation
of Mr. Wang, constitutes the legal, valid, and binding obligation of the
Company, enforceable against the Company in accordance with its terms except to
the extent that the enforceability thereof may be limited by the Enforceability
Exceptions.

 

(iii)Neither the execution and delivery of this Agreement nor the consummation
and performance of any of the transactions contemplated hereby or thereby by the
Company will violate in any material respect any existing applicable law, rule,
regulation, judgment, order or decree of any governmental authority having
jurisdiction over the Company; provided, however, that no representation or
warranty is made in this subsection with respect to matters that would not,
individually or in the aggregate, reasonably be expected to materially delay or
materially impair the Company’s ability to consummate transactions contemplated
hereby.

 

 4 

 

 

8.Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth below (or to such other address that may
be designated by the receiving party from time to time in accordance with this
Section). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
party, and (b) if the party giving the Notice has complied with the requirements
of this Section.

 

If to the Company:

Mullan Agritech, Inc.

Attention: Chief Executive Officer

2498 Wanfeng Highway, Lane 181

Fengjing Town, Jinshan District

Shanghai, China

 

If to Mr. Wang:

 

Lirong Wang

_______________________

_______________________

_______________________

_______________________

 

9.Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of New York without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 

10.Waiver of Jury Trial. Each party hereto waives, to the fullest extent
permitted by applicable law, any right he or it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
agreement or the transactions contemplated herein or the performance thereof
(whether based on contract, tort or any other theory). Each party hereto (A)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other party hereto has been induced to enter into this agreement
by, among other things, the mutual waivers and certifications in this section.

 

 5 

 

 

11.Remedies. Each of the Parties acknowledges and agrees that the remedy at law
available to the other Party for breach of any Party’s obligations under this
Agreement would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly,
each Party acknowledges, consents and agrees that, in addition to any other
rights or remedies that any Party may have at law, in equity or under this
Agreement, upon adequate proof of a violation by any other Party of any
provision of this Agreement, the first Party will be entitled to seek immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage or requirement
to post a bond.

 

12.Non-admission of Wrongdoing. The Parties agree neither this Agreement nor the
furnishing of the consideration for same shall be deemed or construed at any
time for any purpose as an admission by any Party of any liability or unlawful
conduct of any kind.

 

13.Entire Agreement; Severability. This Agreement and the exhibits attached
hereto sets forth the entire agreement between the Parties with respect to the
subject matter hereof and fully supersedes any prior agreements or
understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that each has not relied on any representations,
promises, or agreements of any kind made to the other in connection with each
Party’s decision to accept this Agreement, except for those set forth in this
Agreement. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 

14.Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of all Parties wherein specific reference is made to
this Agreement.

 

15.Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.

 

16.Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.

 

17.Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their permitted successors and
assigns. No Party to this Agreement may assign or delegate, by operation of law
or otherwise, all or any portion of its rights, obligations or liabilities under
this Agreement without the prior written consent of the other Party to this
Agreement, which any such Party may withhold in its absolute discretion. Any
purported assignment without such prior written consents shall be void.

 

18.No Third-Party Beneficiaries. Other than as specifically set forth herein,
nothing in this Agreement shall confer any rights, remedies or claims upon any
person or entity not a Party or a permitted assignee of a Party to this
Agreement.

 

19.Expenses. Except as expressly provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such costs and expenses.

 

20.Counterparts. This Agreement may be signed in any number of counterparts with
the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.

 

[Signatures appear on following page]



 

 6 

 

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Agreement as of the Effective Date:

 

  Mullan Agritech, Inc.         By: /s/ Lirong Wang   Name: Lirong Wang   Title:
Chief Executive Officer, Chief Financial Officer, and Director         By: /s/
Lirong Wang   Name: Lirong Wang

 

 7 

 